Citation Nr: 1758275	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2010, the Board denied the Veteran's service connection claim for diabetes, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an August 2011 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to ensure that the RO complied with the Board's prior remand instruction directing the RO to "ensure that the provisions for development of claims based on exposure to Agent Orange for [V]eterans who did not serve in Vietnam, or Korea, have been adhered to, to include a determination as to whether additional development is warranted with VA's C&P (compensation and pension) Service, the Department of Defense, and/or the U.S. Army Joint Services Records Research Center (JSRRC)."  The parties moved the Court to vacate the Board's December 2010 decision, and in an August 2011 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

To comply with the terms of the Joint Motion, the Board remanded the claim for further development in February 2012, March 2015, and June 2017.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board apologies for the delays in this case, but the Board had to insure that the development requested would be fully accomplished. 



FINDINGS OF FACT

1.  The Veteran did not serve in an area where exposure to herbicide agents is presumed, and the most probative evidence is against a finding that the Veteran   was exposed to an herbicide agent during service.

2.  Diabetes mellitus, type II, was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's diabetes mellitus, type II, is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time           of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably           be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including diabetes, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be presumed for certain diseases, including diabetes mellitus, type II, if a veteran was exposed to certain herbicide agents, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R.  § 3.307(a)(6).

The Veteran alleges that he was exposed to herbicide agents while stationed at Fort Polk from December 1967 to May 1968; at Fort Benning from May 1968 to June 1968, at Fort Bragg from August 1968 to December 1968; and while engaging in training exercises at Fort Campbell and Camp Garcia. 

During the January 2009 Board hearing, the Veteran's representative asserted that Agent Orange was used as a defoliant at each of the Veteran's duty locations.  The Veteran testified that he loaded barrels onto trucks at Fort Bragg which were labeled with a symbol indicating that they should not be handled without rubber gloves.  He also asserted that he was sprayed with Agent Orange while on field duty near "Tiger Ridge" at Fort Polk; however, he later stated, "but we didn't know what it was."

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran's diabetes was incurred in or caused by service.  

The record does not show that the Veteran served in an area where exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii)-(v).  VA attempted to verify the Veteran's claimed herbicide exposure in accordance with the terms of the Veterans Befits Administration's Adjudication Procedure Manual, as required by the August 2011 Joint Motion and prior Board remands.  See M21-1MR, Part IV.ii.2.C; see also Stegall v. West, 11 Vet. App. 268   (1998).  The record shows that VA obtained the Veteran's service personnel records and attempted to obtain his unit history records.  However, a January 2017 correspondence indicates that the JSRRC and the National Archives and Records Administration (NARA) were unable to locate any unit history records for the Veteran or any other evidence documenting the Veteran's claimed herbicide exposure.  

Likewise, a June 2004 correspondence from the National Personnel Records Center (NPRC) indicates that it was unable to locate any records of herbicide exposure for the Veteran.  In October 2016, C&P Service indicated that the Department of Defense (DoD) provided it with a list of locations outside of Vietnam and the Korean DMZ where Agent Orange was used, tested, or stored; however, there was no record of use, testing, or storage at any of the locations where the Veteran was stationed.  

It was further noted that none of the Veteran's duty stations were on the Agent Orange shipping line supply.  

Moreover, C&P Service indicated that on all military bases worldwide, routine base maintenance activities, such as range management, brush clearing, and weed killing were accomplished with commercial herbicides, which do not meet the definition of an "herbicide agent" under regulations governing Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(i).  

In August 2017, the Armed Forces Pest Management Board (AFMPB) indicated that commercial herbicides registered in accordance with the Federal Insecticide, Fungicide, and Rodenticide Act were available through the federal stock system for use on military installations during 1970 to 1973 and were applied on DoD facilities in accordance with regulatory guidance.  The AFMPB further noted that that if such commercial herbicides were used at the Veteran's duty locations, they would have been subject to the safe handling and application requirements set by statues in effect.  

Although the Veteran believes that he was exposed to herbicide agents during service, the Board finds the official DoD records regarding the usage, testing, storage, and shipping of herbicide agents to be significantly more accurate and probative than the Veteran's assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider internal inconsistency and consistency with other evidence of record).  Based on the foregoing, the Board finds that the probative evidence of record is against a finding that the Veteran was exposed to Agent Orange or any other herbicide agent during service.  Accordingly, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

With respect to direct service connection, service treatment records show no diagnosis of or treatment for diabetes during service.  A November 1969 report of medical examination shows no diagnosis of diabetes upon the Veteran's discharge from active duty, and a uranalysis was negative for sugar or albumin.

Post-service treatment records show no treatment for diabetes until 2002.  A September 2002 VA treatment record indicates that the Veteran had a history of diabetes since 1979, while a May 2004 VA treatment record indicates that the Veteran was diagnosed with diabetes in 1980.  

Both of these records place the onset of the Veteran's diabetes at least a decade after his discharge from active duty.  

In a May 2005 written statement, the Veteran claimed that he had diabetes in January 1970, shortly after his separation from service.  However, at his January 2009 Board hearing, he clarified that a treatment provider at Walter Reed Hospital told him that he was "borderline diabetic" at the time.  VA attempted to obtain such records of treatment; however, no such records were located.

The Board finds the statements the Veteran made to clinicians for purposes of seeking treatment and prior to filing his service connection claim to be significantly more credible and probative than statements made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  Accordingly, the Board finds that the probative evidence of record is against a finding that the Veteran's diabetes had its onset during service or within one year of service.   

The Board acknowledges that the Veteran has not received a VA examination pursuant to his service connection claim.  However, there is no evidence that the Veteran was treated for or diagnosed with diabetes during service of for many years thereafter, nor is there any evidence suggesting a possible link between his diabetes and an in-service event or injury other than the Veteran's lay concerns.  Therefore, the Board finds that a VA examination is not warranted.  See 38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 84; Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

Although the Veteran believes that his diabetes is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of diabetes are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of diabetes is not competent medical evidence.

In any event, even if the Board did send this case back for another remand, on what basis could an examiner find that this disability is related to service?  The factual findings of the Board make further development unjustified. 

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for diabetes mellitus, type II, is not warranted.  

ORDER

Service connection for diabetes mellitus, type II, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


